



EXHIBIT 10.11
PHANTOM UNIT AGREEMENT


This Phantom Unit Agreement (this “Agreement”) is made as of [●] (the “Grant
Date”) between Westlake Chemical Partners GP LLC, a Delaware limited liability
company (the “General Partner”), and [●] (the “Director”) pursuant to the terms
and conditions of the Westlake Chemical Partners LP Long-Term Incentive Plan
(the “Plan”). Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan, unless the
context requires otherwise.
WHEREAS, the General Partner has adopted the Plan to, among other things,
attract, retain and motivate certain directors, employees and consultants of the
General Partner, Westlake Chemical Partners LP (the “Partnership”) and their
respective Affiliates (collectively, the “Westlake Group”); and
WHEREAS, subject to the terms and conditions set forth in this Agreement and the
Plan, the General Partner desires to grant to the Director on the terms and
conditions set forth herein, and the Director desires to accept on such terms
and conditions, the number of Phantom Units specified herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.Grant of Phantom Units. The General Partner hereby grants [●] Phantom Units to
the Director, effective as of the Grant Date, subject to all of the terms and
conditions set forth in the Plan and in this Agreement (the “Phantom Units”).
The Director acknowledges receipt of a copy of the Plan, and agrees that the
terms and provisions of the Plan, including any future amendments thereto, shall
be deemed a part of this Agreement as if fully set forth herein. Unless and
until a Phantom Unit vests pursuant to this Agreement, the Director will have no
right to payment in respect of such Phantom Unit. Prior to settlement of a
vested Phantom Unit, each Phantom Unit will represent an unsecured obligation,
payable (if at all) only from the general assets of the Partnership. The Phantom
Units granted pursuant to this Agreement do not and shall not entitle the
Director to any rights of a holder of Units prior to the date, if any, on which
Units are issued or recorded in book entry form on the records of the
Partnership or its transfer agents or registrars, and delivered in certificate
or book entry form to the Director or any Person claiming under or through the
Director.
2.Distribution Equivalent Rights (DERs). This grant of Phantom Units includes a
tandem grant of DERs with respect to each Phantom Unit. Each DER granted
hereunder shall remain outstanding from the Grant Date until the earlier of the
payment or forfeiture of the Phantom Unit to which it corresponds. If the
Partnership pays a cash distribution in respect of its outstanding Units and, on
the record date for such distribution, the Participant holds Phantom Units
granted pursuant to this Agreement that have not vested and been settled, then
the Partnership shall pay to the Director, within 30 days following the record
date of such distribution, an amount equal to the





--------------------------------------------------------------------------------




aggregate cash distribution that would have been paid to the Director if the
Director were the record owner, as of the record date of such distribution, of a
number of Units equal to the number of Phantom Units granted hereunder.
3.Vesting and Forfeiture of the Phantom Units.
(a)    Vesting Schedule. The Phantom Units will vest on the third anniversary of
the Grant Date (the “Vesting Date”) so long as the Director continuously serves
as a member of the Board from the Grant Date through the Vesting Date.
(b)    Forfeiture. If, prior to the Vesting Date, the Director’s membership on
the Board terminates for any reason or no reason whatsoever, then all unvested
Phantom Units and DERs granted hereunder then held by Director shall be
automatically forfeited upon such termination.
4.Settlement of Phantom Units. As soon as administratively practicable after the
vesting of a Phantom Unit, but not later than 30 days thereafter, the General
Partner will pay, or cause to be paid, to the Director a cash payment equal to
the Fair Market Value of a Unit on the date such Phantom Unit becomes vested in
settlement of such Phantom Unit; provided, however, that, subject to compliance
with the Partnership’s insider trading policies and all applicable laws, the
Director may elect, in accordance with an executed election on the form
prescribed by the Committee (the “Election Form”), to have all or a portion of
the Phantom Units that vest on the Vesting Date be settled in Units in lieu of
cash by delivering to the Committee an executed Election Form no earlier than 90
days and no later than 30 days prior to the Vesting Date.
5.Status of Units. The Phantom Units granted pursuant to this Agreement do not
and shall not entitle the Director to any rights of a holder of Units prior to
the date Units, if any, are issued to the Director in settlement of vested
Phantom Units. Any Units that the Director acquires upon vesting and settlement
of the Phantom Units may not be sold or otherwise disposed of in any manner that
would constitute a violation of any applicable federal or state securities laws
or the rules, regulations and other requirements of the SEC and any stock
exchange upon which the Units are then listed. All certificates representing
Units issued hereunder (and all Units issued pursuant to book entry procedures
hereunder) may bear such legend or legends as the Committee deems appropriate in
order to assure compliance with applicable securities laws. The General Partner
and the Partnership may refuse to issue or deliver the Units acquired under this
award if such proposed issuance or delivery would, in the opinion of counsel
satisfactory to the General Partner, constitute a violation of any applicable
securities law. In addition to the terms and conditions provided herein, the
General Partner may require that the Director make such covenants, agreements,
and representations as the Committee, in its sole discretion, deems advisable in
order to comply with applicable laws, rules, regulations, or requirements.
6.Transferability and Assignment. This Agreement and the Phantom Units granted
hereunder may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Director (or any permitted transferee) other
than by will or the laws of descent


    



--------------------------------------------------------------------------------




and distribution. Any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be null, void and unenforceable against the
Westlake Group.
7.Tax Withholding. Upon any taxable event arising in connection with the Phantom
Units, the General Partner shall have the authority and the right to deduct or
withhold (or cause another member of the Westlake Group to deduct or withhold),
or to require the Director to remit to the General Partner (or another member of
the Westlake Group), an amount sufficient to satisfy all applicable federal,
state and local taxes required by law to be withheld with respect to such event.
8.General Provisions.
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and all
decisions of a majority of the Committee with respect thereto and this Agreement
shall be final and binding upon the Director and the General Partner. In the
event of any conflict between the terms and conditions of this Agreement and the
Plan, the provisions of the Plan shall control.
(b)    Tax Consultation. Neither the Board, the Committee nor any member of the
Westlake Group has made any warranty or representation to the Director with
respect to the income tax consequences of the grant, vesting or settlement of
the Phantom Units or the DERs or the transactions contemplated by this
Agreement, and the Director represents that the Director is in no manner relying
on such entities or any of their respective managers, directors, officers,
employees or authorized representatives (including attorneys, accountants,
consultants, bankers, lenders, prospective lenders and financial
representatives) for tax advice or an assessment of such tax consequences. The
Director represents that the Director has consulted with any tax consultants
that the Director deems advisable in connection with the Phantom Units.
(c)    Successors. This Agreement shall be binding upon the Director, the
Director’s legal representatives, heirs, legatees and distributees, and upon the
General Partner, its successors and assigns.
(d)    No Liability for Good Faith Determinations. The General Partner, the
Partnership and their Affiliates, and the members of the Board and the
Committee, shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Phantom Units granted
hereunder.
(e)    Membership on the Board. Nothing in the adoption of the Plan, nor the
grant of Phantom Units pursuant to this Agreement, shall confer upon the
Director the right to continued membership on the Board or affect in any way the
right of the General Partner to terminate such membership at any time. Any
question as to whether and when there has been a termination of the Director’s
membership on the Board, and the cause of such termination, shall be determined
by the Committee or its delegate, and its determination shall be final and
conclusive for all purposes.
(f)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises,


    



--------------------------------------------------------------------------------




representations, warranties and agreements between the parties with respect to
the Phantom Units granted hereby. Without limiting the scope of the preceding
sentence, all prior understandings and agreements, if any, among the parties
hereto relating to the subject matter hereof are hereby null and void and of no
further force and effect.
(g)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
(h)    Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee (i) to the extent permitted by
the Plan, (ii) to the extent necessary to comply with applicable laws and
regulations or to conform the provisions of this Agreement to any changes
thereto and/or (iii) to settle vested Phantom Units pursuant to all applicable
provisions of the Plan. Except as provided in the preceding sentence, this
Agreement cannot be modified, altered or amended, except by a written agreement
signed by both the General Partner and the Director.
(i)    Clawback. The Director acknowledges that the Phantom Units granted and
the Units (if any) issued hereunder are subject to clawback as provided in
Section 8(p) of the Plan.
(j)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Director agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that any member
of the Westlake Group may be required to deliver (including, without limitation,
prospectuses, prospectus supplements, grant or award notifications and
agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered by the General Partner under the Plan. Electronic delivery may be made
via the electronic mail system of the General Partner or one of its Affiliates
or by reference to a location on an intranet site to which the Director has
access. The Director hereby consents to any and all procedures the General
Partner has established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the General Partner may be
required to deliver, and agrees that the Director’s electronic signature is the
same as, and shall have the same force and effect as, the Director’s manual
signature.
(k)    Code Section 409A. Neither the Phantom Units nor any amounts payable
pursuant to this Agreement are intended to constitute or provide for a deferral
of compensation that is subject to Section 409A. Notwithstanding the foregoing,
the General Partner makes no representations that the payments and benefits
provided under this Agreement are exempt from Section 409A and in no event shall
the General Partner be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by the Director on account of
non-compliance with Section 409A.
[Remainder of Page Intentionally Blank;
Signature Page Follows]


    



--------------------------------------------------------------------------------








    



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its duly authorized officer and the Director has executed this Agreement as
of the ____ day of __________, 20___, effective for all purposes as provided
above.


WESTLAKE CHEMICAL PARTNERS GP LLC




By:     
Name:     

Title:     




DIRECTOR




                                    
[Insert name of Director]
















SIGNATURE PAGE TO
PHANTOM UNIT AGREEMENT



--------------------------------------------------------------------------------






Annex 2


WESTLAKE CHEMICAL PARTNERS LP
NON-EMPLOYEE DIRECTOR ELECTION TO
RECEIVE UNITS IN SETTLEMENT OF PHANTOM UNITS


Director’s    Full Name:
 
 
 
 
 
           Last
 
First
 
Middle Initial

1.    Election to Receive Units in Lieu of Cash. Pursuant to the terms of the
Westlake Chemical Partners LP Long-Term Incentive Plan (the “LTIP”) and the
Phantom Unit Agreement dated the ____ day of __________, 20___, as amended (the
“Phantom Unit Agreement”), I hereby elect to receive common units (“Units”) of
Westlake Chemical Partners LP (the “Partnership”) in lieu of cash in settlement
of __25% __50% __75% __100% (check one) of the Phantom Units held by me that
vest on the ____ day of __________, 20___ (the “Vesting Date”).
2.    Number of Units to be Issued. I understand that the number of Units to be
issued to me will be one Unit for each Phantom Unit that vests on the Vesting
Date up to the percentage elected above, rounded to the nearest whole Unit. I
acknowledge and agree that I will receive a cash payment equal to the value of
any remaining Phantom Units, including fractional Phantom Units, in accordance
with the terms of the LTIP and the Phantom Unit Agreement.
3.    Type of Units to be Issued. I further understand that Units issued in
settlement of the Phantom Units in accordance with this election will be fully
vested and unrestricted Units issued pursuant to the LTIP. Notwithstanding
anything in the preceding sentence to the contrary, I acknowledge and agree that
if Units issuable to me cannot be delivered to me due to a Partnership blackout
period, then such Units will be delivered to me on the first business day
following the end of such blackout period.
4.    Timing and Effect of Election. I understand that this election will be
effective with respect to the Phantom Units that vest on the Vesting Date so
long as I submit this election within the period that begins 90 calendar days
prior to the Vesting Date and ends 30 calendar days prior to the Vesting Date. I
understand that, if I submit this election within period that begins 90 calendar
days prior to the Vesting Date and ends 30 calendar days prior to the Vesting
Date, this election will become irrevocable on the date that is 30 calendar days
prior to the Vesting Date and will apply with respect to the Phantom Units held
by me that vest on the Vesting Date. I understand that this election applies
only to the Phantom Units that vest on the Vesting Date and I must timely submit
a new election form in respect of any Phantom Units that may vest in the future.
By signing below, I understand and agree to the election I have made above and
acknowledge that I have received sufficient information to make an informed
election. I hereby represent and warrant to Westlake Chemical Partners GP LLC
that, as of the date on which I am making this election, I am not in possession
of material non-public information regarding the Partnership.




                                                    
Signature
Date




